UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-8037



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SAMUEL CLIVE PHILLIPS, a/k/a Jungle, a/k/a
Culture, a/k/a David,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:93-cr-00131)


Submitted:   March 21, 2007                 Decided:   April 9, 2007


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel Clive Phillips, Appellant Pro Se. Kevin Michael Comstock,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Samuel Clive Phillips appeals the district court’s order

granting his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2000), and denying his Fed. R. Civ. P. Rule 59(e)

motion to alter or amend.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See United States v. Phillips, No. 2:93-cr-

00131 (E.D. Va. filed Sept. 13, 2006; entered Sept. 15, 2006 and

filed Nov. 14, 2006; entered Nov. 15, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                               - 2 -